United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 08-3012                                                     September Term 2009
                                                                                04cr00232-02
                                                         Filed On: January 26, 2010
United States of America,

      Appellee

      v.

Ricardo Palmera Pineda, also known as
Simon Trinidad,

      Appellant


      BEFORE:       Ginsburg and Henderson, Circuit Judges, and Edwards, Senior
                    Circuit Judge

                                         ORDER

       Upon consideration of appellant’s petition for rehearing and the response
thereto, it is

       ORDERED that the petition for rehearing be denied for the reasons stated in the
opinion issued herein this date. It is

     FURTHER ORDERED that the judgment of the court filed October 5, 2009, be
amended as follows:

      page 1, line 8: strike the words - it is “highly probable”

       The Clerk is directed to issue the mandate seven days after the issuance of this
order. See Fed. R. App. P. 41; D.C. Cir. Rule 41.

                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Scott H. Atchue
                                                             Deputy Clerk